Citation Nr: 0915813	
Decision Date: 04/28/09    Archive Date: 05/07/09

DOCKET NO.  05-25 420A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for entitlement to service connection for 
posttraumatic stress disorder (PTSD).

2.  Entitlement to an award of a total disability evaluation 
based on individual unemployability due to service connected 
disabilities (TDIU).    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran had active service from July 1964 to March 1969.

This matter comes before the Board of Veterans' Appeals 
(Board or BVA) on appeal from a September 2003 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama.  The Veteran testified 
before the undersigned Veterans Law Judge during a March 2009 
Travel Board hearing.  A transcript of this proceeding is 
associated with the claims file.    

The issues of entitlement to service connection for PTSD and 
TDIU are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied service connection for PTSD in June 1994 
and August 2002 rating decisions and properly notified the 
Veteran, who did not initiate an appeal of either decision.

2.  The August 2002 rating decision is the last final 
decision prior to the Veteran's request to reopen his claim 
in March 2003. 

3.  Evidence received since the August 2002 rating decision 
regarding the Veteran's claim for service connection for PTSD 
is not cumulative of evidence previously of record and raises 
a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The rating decisions of June 1994 and August 2002 are 
final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 
3.160(d), 20.200, 20.302, 20.1103 (2008).

2.  New and material evidence has been received since the 
April 1986 rating decision to reopen a claim for service 
connection for PTSD.  38 U.S.C.A. § 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material Evidence

The Veteran submitted an original claim for service 
connection for PTSD in 1994.  The RO denied this initial 
claim in June 1994 rating decision, finding that while the 
Veteran's VA treatment records noted explosive behavior the 
remainder of the Veteran's records were negative for 
psychiatric care and there was no evidence of a verifiable 
stressor.  Although the RO provided notice of the denial, the 
Veteran did not initiate an appeal.  Therefore, the RO's 
decision of June 1994 is final.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.160(d), 20.200, 20.302, 20.1103.    

In October 2001 the Veteran filed a second claim for PTSD.  
In connection with this claim the Veteran was afforded a VA 
psychiatric examination in July 2002 which showed a diagnosis 
of generalized anxiety disorder.  The RO continued the 
original denial in an August 2002 rating decision finding 
that there was no evidence of a diagnosis of PTSD.  Although 
the RO provided notice of the denial, the Veteran did not 
initiate an appeal.  Therefore, the RO's decision of August 
2002 is final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.160(d), 
20.200, 20.302, 20.1103.      

In March 2003 the Veteran filed a third claim for PTSD.  In 
connection with this claim the Veteran was afforded a second 
VA psychiatric examination in August 2003 which showed a 
diagnosis of PTSD.  The RO reopened the previously denied 
claim based on the evidence of a PTSD diagnosis but continued 
the original denial in a September 2003 rating decision 
finding that there was no evidence of a verified stressor.  
The Veteran submitted a Notice of Disagreement (NOD) in 
September 2004 and timely perfected an appeal.

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. §  
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an un-established 
fact necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

The Board notes that even though the RO's September 2003 
rating decision found that there was new and material 
evidence to reopen the claim, the Board has a jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.2d 1366 (Fed. Cir. 2001) (citing 28 U.S.C.A. §§ 5108, 
7105(c)).  Accordingly, the Board must initially determine 
whether there is new and material evidence to reopen the 
claim.  

Evidence received since the August 2002 rating decision 
includes the August 2003 VA psychiatric examination report 
showing a diagnosis of PTSD, Social Security disability 
records which show that the Veteran has been in receipt of 
social security disability benefits since April 1988 as a 
result of his PTSD, and the Veteran's March 2009 testimony in 
which he described the following stressors:  1) transporting 
dead bodies from the hospital to Da Nang airfield while 
stationed in Vietnam from January 1966 to June 1967, 2) 
responding to a Vietnamese airplane crash in 1966 with 
several civilian casualties, and 3) experiencing mortar 
attacks three to four times per week, and 4) the deaths of 
fellow service buddies.  

Upon review of the record, the Board finds that evidence 
received since the August 2002 rating decision is new and 
material.  Specifically, the August 2003 diagnosis of PTSD 
and the Veteran's testimony during the March 2009 Travel 
Board hearing regarding his claimed stressors is new and 
material.  Assuming the credibility of this evidence, see 
Justus, supra, the additional evidence is sufficiently 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a).  
Therefore, the claim is reopened.  38 U.S.C.A. § 5108.

Notice and Assistance

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  In the notice, VA will inform the claimant which 
information and evidence, if any, that the claimant is to 
provide to VA and which information and evidence, if any, 
that VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

With regard to the issue of whether new and material evidence 
has been submitted to reopen a previously denied claim for 
service connection for PTSD, the Board is granting in full 
the benefit sought on appeal.  Accordingly, assuming, without 
deciding, that any error was committed with respect to either 
the duty to notify or the duty to assist with regard to this 
issue, such error was harmless and will not be further 
discussed.  

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision 
on the claim at this time.


ORDER

New and material evidence having been presented to reopen the 
claim of entitlement to service connection for PTSD, the 
claim is reopened and service connection is granted.


REMAND

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) [i.e., under the criteria of DSM-IV]; a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor. 38 C.F.R. § 
3.304(f).

In the present case, the Veteran has been diagnosed with PTSD 
but there has been no verification that an in-service 
stressor occurred.  The Board also notes that while the 
Veteran alleges combat participation, the Veteran's service 
records do not contain medals or decorations that 
specifically denote combat with the enemy.

Central to this case is the question of the verification of 
the Veteran's stressors.  During the March 2009 Board hearing 
the Veteran described the following stressors:  1) 
transporting dead bodies from the hospital to Da Nang 
airfield while working as a motor vehicle operator and 
stationed in Vietnam from January 1966 to June 1967, 2) 
responding to a Vietnamese airplane crash in 1966 with 
several civilian casualties, and 3) experiencing mortar 
attacks three to four times per week, and 4) learning of the 
deaths of fellow service buddies.  The Veteran's DD 214 shows 
that his MOS was Motor Vehicle Operator.  His service 
personnel records note that he was stationed with MABS-31, 
MAG-31 from January 1966 to March 1966 and MABS-11, MAG-11, 
1st MAW from March 1966 to June 1967.  

On remand, the AMC/RO should undertake efforts to obtain 
additional information that may corroborate the Veteran's 
claimed stressors.  38 C.F.R. § 3.304(f); Cohen v. Brown, 10 
Vet. App. 128 (1997).  Specifically, the AMC/RO should direct 
the U.S. Army and Joint Services Records Research Center 
(JSRRC) to review Operational Reports and Lessons Learned 
(ORLLs) and morning reports from the units indicated by the 
Veteran.  The Veteran had approximately 18 months of service 
in Vietnam (from January 1966 to June 1967) and all of this 
service was with either MABS-31, MAG-31 or MABS-11, MAG-11, 
1st MAW.  After reviewing these reports the JSRRC should note 
whether the type of incidents described by the Veteran are in 
any way typical of the experiences of motor vehicle operators 
from this unit.  Documentation of the exact incidents 
described by the Veteran is not necessary.  Suozzi v Brown, 
10 Vet. App. 307 (1997).  

The veteran further contends that he is entitled to a TDIU, 
as his service-connected disabilities render him 
unemployable.  The veteran is presently service-connected and 
in receipt of a 40 percent disability rating for status-post 
fusion of the right ankle and a 10 percent disability rating 
for degenerative disc disease of the lumbar spine.  The Board 
finds the claim for a TDIU is inextricably intertwined with 
the claim for entitlement to service connection that is 
currently appeal; therefore, it must be remanded with the 
service connection claim discussed above for additional 
development.  See Harris v. Derwinski, 1 Vet. App. 180, 183 
(1991). 

Accordingly, the case is REMANDED for the following action:

1.  The AMC/RO should direct the U.S. 
Army and Joint Services Records Research 
Center (JSRRC) to provide any information 
that might corroborate the Veteran's 
alleged stressors.  In particular, the 
JSRRC should review Operational Reports 
and Lessons Learned (ORLLs) and morning 
reports from MABS-31, MAG-31 or MABS-11, 
MAG-11, 1st MAW from January 1966 to June 
1967 and note whether the type of 
incidents described by the Veteran are in 
any way typical of the experiences of a 
motor vehicle operator in support of his 
unit.  Documentation of the exact 
incidents described by the Veteran is not 
necessary.  

2.  Following the above, the AMC/RO 
should make a specific determination, 
based upon the complete record, with 
respect to whether the Veteran was 
exposed to a stressor or stressors in 
service.  If the AMC/RO determines that 
the record verifies the existence of a 
stressor or stressors, the AMC/RO should 
specify what stressor or stressors in 
service it has determined are 
established by the record.  In reaching 
this determination, the AMC/RO should 
address any credibility questions raised 
by the record.  

3.  If, and only if, the AMC/RO 
determines that the record verifies the 
existence of a stressor or stressors, 
then the AMC/RO should arrange for the 
Veteran to be afforded a VA psychiatric 
examination.  

The AMC/RO must specify for the examiner 
the stressor or stressors that it has 
determined are established by the record 
and the examiner must be instructed that 
only those events may be considered for 
the purpose of determining whether the 
Veteran was exposed to a stressor in 
service.  The claims folder must be made 
available to the examiner prior to the 
examination.  

If a diagnosis of PTSD is made, the 
examiner should specify (1) whether each 
alleged stressor found to be established 
by the record by the AMC/RO was 
sufficient to produce PTSD; (2) whether 
the remaining diagnostic criteria to 
support the diagnosis of PTSD have been 
satisfied; and (3) whether there is a 
link between the current symptomatology 
and one or more of the in-service 
stressors found to be established by the 
record by the AMC/RO and found to be 
sufficient to produce PTSD by the 
examiner.  

If the examination results in a 
psychiatric diagnosis other than PTSD, 
the examiner should offer an opinion as 
to the etiology of the non-PTSD 
psychiatric disorder, to include whether 
it is at least as likely as not (a 50 
percent or greater probability) that 
such disorder is related to active 
service.  

If any psychiatric disorder is 
diagnosed, the examiner should state 
whether the current disabilities would 
prevent the veteran from maintaining 
employment consistent with his age, 
education and occupational experience.

The examiner should provide a rationale 
for any opinion provided.

4.  The AMC/RO should then review the 
record and ensure that all the above 
actions are completed.  When the AOJ is 
satisfied that the record is complete and 
the psychiatric examination, if 
appropriate, is adequate for rating 
purposes, the claim should be 
readjudicated by the AMC/RO with 
consideration of 38 C.F.R. § 3.304(f).  
If the claim is still denied the AMC/RO 
should furnish the Veteran and his 
representative with a Supplemental 
Statement of the Case (SSOC) and allow 
the Veteran an opportunity to respond.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


